DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9, with respect to January 26, 2022, in regards to drawing objections have been fully considered and are persuasive, except for the objections regarding Parts S360, S380, and S610.  This objection has been repeated below.  The remaining objections to the drawings has been withdrawn. 
Applicant’s arguments, see Page 9, with respect to January 26, 2022, in regards to 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments, see Pages 9-10, with respect to January 26, 2022, in regards to prior art rejections have been fully considered but they are not persuasive. 
In regards to the argument that Morisaki does not disclose of the second (engine holding) control and the third (engine off) control, the examiner respectfully disagrees.  In regards to the second control mode, it is noted that this claim limitation is merely required to continue to run the engine.  When an engine turns on, it is automatically continuing to run the engine, unless there is a command otherwise.  There is no additional claim limitations within claim 1 that clarify when this second control is occurring, so the broadest reasonable interpretation of the claims would include an engine not being stopped, and therefore continuing to run.  One of ordinary skill in the art of the invention would see that Morisaki does not teach of the engine immediately shutting off unless a command is given, and therefore the engine is made to continue running.  It is noted that “in preparation for re-acceleration in a state where there is not an acceleration input” is an intended use and does not further limit this second control.  
In regards to the third control mode, it would be obvious to one of ordinary skill in the art that an engine of an automobile has control for stopping the engine by taking the key out of the ignition, pressing a button, or by other means.  Additionally/alternatively, Morisaki discloses that the engine stops when the when the SOC increases (Para 0052).  
Therefore, the rejection is upheld and a detailed rejection follows below.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S360, S380, and S610.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9-11, 19, and 21-23 are objected to because of the following informalities:  For claims 9-11, 19, and 21-23, “an cumulative” should read -- a cumulative --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 11, 19-20, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 6 and 20 “the charging is performed when there are an acceleration input, an engine off request, or a deceleration input” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  The specification and the original claim 6 teaches of the opposite of the currently amended claim 6, where previously the charging occurs when an acceleration input, an engine off request, or a deceleration input are not occurring, while now the charging occurs when at least one of these is occurring.  There was no support found in the specification for this amendment.  
In regards to claims 11, 19, and 23, “an acceleration intention-considered cumulative charge amount control” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  It is noted that in original claim 11 that “intention” was “intension”, which has a different meaning.  There was no support found in the specification for this amendment.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 6, 13-15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morisaki (US 20160272190; already of record from IDS).
In regards to claim 1, Morisaki discloses of a method of controlling running of an engine (Abstract, Para 0045-0046), the method comprising:
receiving, by an input unit, required power data (Para 0037-0039);
executing, by a controller, one among a first control for running the engine, a second control for keeping on running the engine, and a third control for stopping the engine, each of the first, and third controls being executed according to the required power data (Para 0045-0046, 0049-0052; “HV running”; where the first control mode is when the HV running initially starts, the second control mode is when the HV running continues to run, and the third control mode is when the HV running stops running; In regards to the second control mode, it is noted that this claim limitation is merely required to continue to run the engine.  When an engine turns on, it is automatically continuing to run the engine, unless there is a command otherwise.  There is no additional claim limitations within claim 1 that clarify when this second control is occurring, so the broadest reasonable interpretation of the claims would include an engine not being stopped, and therefore continuing to run.  One of ordinary skill in the art of the invention would see that Morisaki does not teach of the engine immediately shutting off unless a command is given, and therefore the engine is made to continue running.  In regards to the third control mode, it would be obvious to one of ordinary skill in the art that an engine of an automobile has control for stopping the engine by taking the key out of the ignition, pressing a button, or by other means.  Additionally/alternatively, Morisaki discloses that the engine stops when the when the SOC increases (Para 0052)); and

wherein executing the first control comprises temporarily switching a charge depleting (CD) mode in which battery power of the battery is consumed to a charge sustaining (CS) mode in which the battery power is sustained (Para 0046, 0049; where the modes are swapped from CD to CS to maintain the SOC, resulting in the HV running);
wherein executing the second control comprises holding an engine-on state by delaying the engine off in preparation for re-acceleration in a state where there is not an acceleration input (Para 0045-0046, 0049-0052; where keeping the engine running in an engine-on state by delaying an engine off is the same as keeping an engine running; where “in preparation for re-acceleration in a state where there is not an acceleration input” is an intended use and has no patentable weight); and
wherein the second control comprises any one of an engine charge mode control in which the engine-on state is held while the engine holds power of a certain amount or higher to charge the battery, an engine fuel-cut control in which the engine-on state is held in a state without fuel injection, an engine zero torque control in which the engine-on state is held by offsetting an engine load with engine outputting zero torque, and an EGR ratio-considered engine torque control in which the engine-on state is held by driving the engine by power through which an engine efficiency is highest in terms of an EGR ratio (Para 0045-0046, 0049-0052; where by having the engine running, it is therefore holding power of a certain amount or higher).
In regards to claim 3, Morisaki discloses of the method of claim 1, wherein the CS mode includes at least one among full load region restriction, low torque region restriction, or driving in a maximum exhaust gas recirculation (EGR) application region (Para 0058-0059, Fig 3).
In regards to claim 4, 
In regards to claim 6, Morisaki discloses of the method of claim 1, wherein in the second control, the engine-on state is held and the charging is performed when there are an acceleration input, an engine off request or a deceleration input (Para 0045-0046, 0049-0052, 0057, 0059, Fig 5; where Fig 5 shows a deceleration occurring while in the CS mode; where the charging is performed by the engine, therefore the engine would be on in order to perform charging).
In regards to claim 13, the claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.
In regards to claim 14, Morisaki discloses of the vehicle of claim 13, further comprising a driving motor, wherein the battery is configured to be charged by the driving motor. (Para 0037, Fig 1 Parts 6, 10, 20, and 18).
In regards to claim 15, Morisaki discloses of the vehicle of claim 13, further comprising:
a driving motor coupled to the controller (Para 0037, 0041, Fig 1 Parts 6, 10, 20, 18, 26);
a generator coupled to the controller (Para 0037, 0041, Fig 1 Parts 6, 10, 20, 18, 26); and
a power device configured to convert generation power of three-phase AC power generated in the driving motor or the generator into DC power or to invert DC power supplied from the battery into three-phase AC power to provide three-phase AC power to the driving motor or the generator (Para 0037, 0041-0042).
In regards to claims 17 - 18, the claim recites analogous limitations to claims 3 and 5, respectively, and are therefore rejected on the same premise.
In regards to claim 20, the claim recites analogous limitations to claims 1, 3-4, and 6, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki in view of Sorge (US 2015/0101580; already of record).
In regards to claim 8, Morisaki discloses of the method of claim 1, wherein in the second control, an engine clutch remains engaged (Para 0125, Part 15)… and the battery is charged by a driving motor (Para 0037, Fig 1 Parts 6, 10, 20, and 18).
However, Morisaki does not specifically disclose of the engine is driven at a driving point selected to achieve a predetermined EGR ratio.
Sorge, in the same field of endeavor, teaches of the engine is driven at a driving point selected to achieve a predetermined EGR ratio (Para 0018 and 0025).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second control, as taught by Morisaki, to include the engine is driven at a driving point selected to achieve a predetermined EGR ratio, as taught by Sorge, in order to allow reduce formation of nitrogen oxides (Sorge Para 0002)
Claims 9-11 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki in view of Watanabe (US 20140076104; already of record).
In regards to claim 9, Morisaki discloses of the method of claim 1, wherein the third control comprises a cumulative charge/discharge amount control for accumulating a charge/discharge amount (Para 0040, 0044, 0048)… 
	However, Morisaki does not specifically disclose of turning the engine off when an cumulative amount is equal to or greater than a preset reference amount.
Watanabe, in the same field of endeavor, teaches of turning the engine off when an cumulative amount is equal to or greater than a preset reference amount (Para 0089, 0091, and 0097; where the engine is shut off when in the CD mode).

In regards to claim 10, Morisaki in view of Watanabe teaches of the method of claim 1, wherein the third control comprises a cumulative charge amount control for accumulating a charge amount and turning the engine off when an cumulative amount is equal to or greater than a preset reference amount (Morisaki Para 0040, 0044, 0048; Watanabe Para 0089, 0091, and 0097).
The motivation of combining Morisaki and Watanabe is the same as that recited for claim 9.  
In regards to claim 11, Morisaki in view of Watanabe teaches of the method of claim 1, wherein the third control comprises an acceleration intention-considered cumulative charge amount control for accumulating a charge amount while there is an acceleration input and turning the engine off when an cumulative amount is a preset reference or greater (Watanabe Para 0037-0038, 0094, 0097).
The motivation of combining Morisaki and Watanabe is the same as that recited for claim 9.  
In regards to claims 21-23, the claims recite analogous subject matter to claims 9-11, respectively, and are therefore rejected on the same premise.  
Claim 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki in view of Huh et al.  (US 20190031176; hereinafter Huh; already of record).
In regards to claim 12, Morisaki discloses of the method of claim 1.
However, Morisaki does not teach of the third control comprises a driver's brake pedal operation control for turning the engine off when there is a deceleration input.
Huh, in the same field of endeavor, teaches of the third control comprises a driver's brake pedal operation control for turning the engine off when there is a deceleration input (Para 0036, 0058).

In regards to claims 24, the claims recite analogous subject matter to claim 12, and is therefore rejected on the same premise.  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki in view of Huh and further in view of Watanabe.
In regards to claim 19, the claim recites analogous limitations to claims 9-12, and is therefore rejected on the same premise.
Conclusion
It is noted that the reference US 10532727 has one or more inventors or applicants in common with the current application and is an eligible reference for 102 and 103 rejections since the reference is “by another”. It is suggested to disqualify or amend the claims to overcome the teachings of this reference, as appropriate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                  

/JAMES M MCPHERSON/Examiner, Art Unit 3663